Title: To George Washington from Brigadier General George Clinton, 19 June 1777
From: Clinton, George
To: Washington, George

 

Dear Sir,
Fort Montgomery [N.Y.] 19th June 1777

The weak State of the Post near Sydnam’s Bridge where my Brother commands he not having Men Sufficient to mount the necessary Guards or on the most urgent Occasion to send out a Party has induced me to take the Liberty of ordering there from this Post the other Two Companies raising under my Direction for one of the sixteen Additional Regiments and as they will now consist of about one hundred Rank & File fit for Duty I have ordered Major Pawling to take the Command of them—This Step I hope will meet your Excellency’s Approbation especially as if they should be wanted at Head Quarters they will be more easily and expeditiously obtained from Sydnams than from this Place—My Militia at this Post which at first consisted of one third Part of the County of Ulster is much reduced by Inlistments into the standing Army which I have encouraged by every Means in my Power so that the Chief I have now to depend on for the Defence of this Post is Colo: Duboys’s Regiment which is yet far from being compleat but is filling as fast as I can reasonably expect—This Regiment I have made acquainted with all the advantageous Defiles & Passes in the Mountains leading to this Post and with the Works necessary for its Defence I would fain hope therefore if the Service will admit of leaving any of the Continental Troops here, these may not be removed as they will certainly be more useful at this Post than the same Number of any other equally as good Men for the Field. I am with Respect your Excellency’s Most obed. servt

Geo. Clinton


P:S: I’ve wrote to Genl Putnam for his Approbation respecting the Removal of the above two Companies which I expect before they are ready to march.

